     UNITED STATES SECURITIES AND EXCHANGE COMMISSION

Washington, DC 20549



FORM 8-K



CURRENT REPORT

Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934

Date of Report (Date of earliest reported)



January 30, 2009



Commission File Number 333-152608

MGMT ENERGY, INC.

(Exact name of registrant as specified in its charter)

Nevada State or other jurisdiction of

incorporation or organization

26-1749145 (I.R.S. Employer

Identification No.)


3203 Third Avenue North #300 Billings, Montana 59101

(Address of principal executive offices) (Zip Code)

Registrant’s telephone number, including area code: (406) 259-0751

--------------------------------------------------------------------------------

Item 1.01 Entry Into a Material Definitive Agreement.

On Friday, January 30, 2009, MGMT Energy, Inc., formerly known as Quantum
Information, Inc., entered into an Acquisition Agreement for acquisition
agreement to acquire 100% ownership interests in Patoka River Coal Company, LLC,
a Delaware limited liability company (“PRCC”), Patoka River Holdings, LLC, a
Delaware limited liability company (“PRH”), and Carbon County Holdings, LLC, a
Delaware limited liability company (“CCH” and PRCC, PRH and CCH are collectively
referred to herein as the “LLCs”) in exchange for eight million (8,000,000)
shares of the Company’s common stock. This agreement was entered into with the
owners of the LLCs: John P. Baugues, Jr., the John Paul Baugues Senior Family
Trust and Tydus Richards. Prior to entering into this agreement, Mr. Baugues and
Mr. Richards became the sole officers and directors of the Company and executed
the agreement on behalf of the Company pursuant to Nevada Revised Statutes
Section 78.140. The agreement to acquire the LLCs is contingent on the Company
providing $2.6 million in capitalization, of which $2.5 million will be used to
fund the acquisition of the properties that constitute the Baron Project and
$100,000 will be used to pay other expenses.

PRCC holds an exclusive option to acquire these properties, which consist of two
(2) parcels in fee simple and certain leasehold mining rights for $2.5 million.
The option expired on January 26, 2009. However, the Company believes that it
will still be able to close on the acquisition of these properties.

CCH holds the exclusive mining rights to more than 6,250 acres located in the
Bridger-Fromberg Project. The lease has a term of 10 years and expires in
January 2019, with CCH holding an option to renew the lease for an additional 10
years.

Item 8.01 Other Events.

In connection with the Company’s change in its business focus on coal
development projects, it has filed an Articles of Amendment with the Nevada
Secretary of State to change its name to “MGMT Energy Inc.”.

Item 9.01 Exhibits.

10.1 Acquisition Agreement dated January 9, 2009, by and among Quantum
Information, Inc., John P. Baugues, Jr., The John Paul Baugues Sr Family Trust
and Tydus Richards.



SIGNATURES



Pursuant to the requirements of the Securities Exchange of 1934, the registrant
has caused this report to be signed on its behalf by the undersigned hereunto
duly authorized.

DATE: February 5, 2009

QUANTUM INFORMATION, INC.



By:/s/ Tydus Richards
Name: Tydus Richards
Title: Chairman of the Board



--------------------------------------------------------------------------------